PER CURIAM.
The defendant was charged and convicted of the offense of the sale or delivery of cocaine within one thousand feet of a school zone. One of the essential elements of the crime was the location of the sale. The detective who took part in the sale testified as to defendant’s participation in the sale. A detective who did not personally observe the sale was the only witness who testified as to where the sale occurred. The state correctly concedes that reversal is required based upon the state’s failure to make a prima facie showing as to the location of the sale other than through the second officer’s erroneously admitted hearsay testimony.
Under the lesser included offenses doctrine, the defendant’s conviction is vacated and reduced to a conviction for the sale of cocaine and the case is remanded for appropriate sentencing.
Reversed and remanded.